UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8211 DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 09/30/2009 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Institutional Preferred Money Market Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Preferred Money Market Fund covers the six-month period ended September 30, 2009. During the reporting period, the funds Prime shares produced an annualized yield of 0.48%, and its Reserve shares produced an annualized yield of 0.43%.Taking into account the effects of compounding, the funds Prime and Reserve shares also produced annualized effective yields of 0.48% and 0.43%, respectively, for the same period. 1 Money Market Yields Remained Near Record Lows The reporting period began in the midst of a global financial crisis and a severe recession. In the months prior to the reporting period, the Federal Reserve Board (the Fed) attempted to restore stability to the credit markets by pumping enormous amounts of liquidity into the banking system.The Fed also eased monetary policy aggressively, driving its target for the overnight federal funds rate to an unprecedented low of 0% to 0.25%. As a result, yields of money market instruments began the reporting period near historical lows. In addition to the Feds actions, the U.S. Department of the Treasury responded with a number of its own remedial measures in 2008, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through most of the reporting period before ending in late September.This measure was designed to promote liquidity in the commercial paper market after one money market fund suffered losses that caused its share price to fall below one dollar. Investor sentiment began to improve markedly in the weeks prior to the start of the reporting period.After hitting multi-year lows in early March, the U.S. stock market and corporate bond market staged impressive rebounds through the reporting periods end. Despite a 6.4% annualized GDP growth rate over the first quarter of 2009, the markets were buoyed by signs that the economic downturn might be 2 decelerating, including lower-than-expected numbers of jobless claims in April and May. A decline in the three-month London Interbank Offered Rate (LIBOR) below 1% provided evidence of improvement in the global credit markets. The U.S. economy sent mixed signals in June. For example, the National Association of Realtors reported that existing home sales rose 2.4% and the average sale price increased almost 4% in May, but the absolute number of sales and the average sale price remained 15% and 20% below their peaks, respectively. Perhaps most significant, the unemployment rate rose to 9.5%, its highest level in 26 years.Yet, it later was reported that the U.S. economy grew at a revised 0.7% annualized rate over the second quarter of the year, supported by government spending and consumption as the economic stimulus program took hold, and lending credence to some analysts belief that the recession was nearing an end. In July, it was announced that residential construction increased by 0.5% in June, marking the second gain in three months. Perhaps most encouraging, the unemployment rate fell slightly to 9.4% in July when job losses moderated. August continued to show signs of economic improvement. The Institute for Supply Managements manufacturing index indicated the first expansion of manufacturing activity in more than 18 months. The U.S.
